


110 HR 1182 IH: To amend the Internal Revenue Code of 1986 to allow

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1182
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Udall of Colorado
			 (for himself, Mr. Salazar,
			 Mrs. Musgrave, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  section 1031 treatment for exchanges involving certain mutual ditch, reservoir,
		  or irrigation company stock.
	
	
		1.Allowance of section 1031
			 treatment for exchanges involving certain mutual ditch, reservoir, or
			 irrigation company stock
			(a)In
			 generalSection 1031 of the Internal Revenue Code of 1986
			 (relating to exchange of property held for productive use or investment) is
			 amended by adding at the end the following new subsection:
				
					(i)Special rules
				for mutual ditch, reservoir, or irrigation company stockFor
				purposes of subsection (a)(2)(B), the term stocks shall not
				include shares in a mutual ditch, reservoir, or irrigation company if at the
				time of the exchange—
						(1)the mutual ditch,
				reservoir, or irrigation company is an organization described in section
				501(c)(12)(A) (determined without regard to the percentage of its income that
				is collected from its members for the purpose of meeting losses and expenses),
				and
						(2)the shares in such
				company have been recognized by the highest court of the State in which such
				company was organized or by applicable State statute as constituting or
				representing real property or an interest in real
				property.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to transfers
			 after the date of the enactment of this Act.
			
